Citation Nr: 0315112	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-07 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Basic eligibility for entitlement to dependents' educational 
assistance under 
Title 38, Chapter 35, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from July 1967 to June 
1970.  He died on March [redacted], 2000.  The appellant is his 
daughter.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a determination in November 2000 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 



FINDINGS OF FACT

1. VA's duties to assist and to notify the appellant have 
been fulfilled.

2. The appellant was over the age of 26 years on the date of 
death of the veteran.


CONCLUSION OF LAW

The appellant is not basically eligible for entitlement to 
educational assistance under the provisions of Title 38, 
Chapter 35, United States Code.  38 U.S.C.A. §§ 3501, 3512, 
5107 (West 2002); 38 C.F.R. § 21.3040(c) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The appellant 
has not identified any evidence which may be pertinent to her 
claim which the RO has not obtained and considered.  

The RO notified the appellant of the requirements in law to 
establish entitlement to the benefit which the appellant is 
seeking.  In a Statement of the Case of August 2001, the RO 
notified the appellant that, by law and regulation, a child 
of a veteran who died of a service connected disability must 
have been younger than 26 years of age on the date of death 
of the veteran in order to have basic eligibility for 
entitlement to dependents' educational assistance.  The Board 
notes that the evidence needed to substantiate the 
appellant's claim would thus be evidence that she was born 
later than March [redacted], 1974, which was 26 years before the 
veteran's death.  However, it is not in dispute that the 
appellant's date of birth was November 23, 1972, and that she 
was over 27 years of age at the time of the veteran's death.  
The appellant provided her date of birth on VA Form 22-5490, 
Application for Survivors' and Dependents' Educational 
Assistance, which she filed in September 2000.  On VA Form 9, 
Appeal to the Board of Veterans' Appeals, received in 
September 2001, the appellant stated that she could not file 
her claim prior to attaining age 26 years because the veteran 
died in March 2000 when she was over the age of 26 years.  
The Board finds that the appellant has been notified that the 
basis of the denial of her claim by the RO was that she was 
over the age of 26 years on the veteran's date of death, a 
fact she does not dispute, so that there is no evidence 
available to show that she was not over the age of 26 years 
on the veteran's date of death.  The Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the appellant's claim and that the 
notice provisions of the VCAA have been complied with.  The 
Board finds that there will be no prejudice to the appellant 
if the Board decides her appeal at this time and the Board 
will, therefore, proceed to consider the appellant's claim on 
the merits.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

38 U.S.C.A. § 3501 (West 2002) provides that a child of a 
person who died of a service connected disability is an 
"eligible person" for dependents' educational assistance.  
However, 38 U.S.C.A. § 3512 (West 2002) provides that the 
period of eligibility ends on the eligible person's 26th 
birthday except for certain exceptions which do not apply to 
the appellant's case.  

A regulation provides that no person is eligible for 
educational assistance who reached his or her 26th birthday 
before the date the veteran's death occurred.  See 38 C.F.R. 
§ 21.3040(c) (2002).  The regulation further provides that no 
person is eligible for educational assistance beyond his or 
her 31st birthday except to complete a semester of education.  
See 38 C.F.R. § 21.3040(d) (2002).

As noted above, the appellant was born on November 23, 1972, 
and was thus over the age of 26 years on the date on which 
the veteran's death occurred, March [redacted], 2000.  The applicable 
statute and regulation provide that she is not basically 
eligible for dependents' educational assistance under Title 
38, Chapter 35, United States Code.  See 38 U.S.C.A. § 3512 
(West 2002); 38 C.F.R. § 21.3040(c) (2002).  The appellant 
has stated that she believes that she should be permitted to 
attend a university at VA's expense under chapter 35.  
However, the law does not currently provide such educational 
assistance to her as a child of the veteran, and the Board 
must apply the law as passed by the Congress and the 
regulations duly promulgated by VA's Secretary.  In the event 
that the laws and regulations are changed in such a way as to 
make the appellant eligible for educational assistance, she 
could reopen her claim for educational assistance at that 
time.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

The appellant having been found not to have basic eligibility 
for entitlement to dependents' educational assistance under 
Title 38, Chapter 35, United States Code, the appeal is 
denied.




	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

